DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 01/24/2022 is acknowledged.  Claim 1 has been amended. Claims 1-11 and 13-16 are currently pending.  

Response to Arguments
	Applicant argues that different preparations of nanocellulose can influence and control the method of binding virus/VLP and that the method of binding can enable control over the distance between nanoparticles to be controlled.  This argument has been fully considered; however, it is not persuasive as applicant in the portion of the specification cited in an non exhaustive list that is not a definition, describes all types of non-covalent and non-ionic intramolecular bonding and forces, such Van Der Walls, hydrogen binding, and hydrophobic interactions. Further the instant claims do not claim a specific structure, or a specific form of nanocellulose or specific virus/VLP which produces a structure.  Further Shoseyov teaches that the inclusion of nanocellulose and nanoparticles may be used to tune the properties of laminate materials demonstrating that the art teaches that nanocellulose and nanoparticles interact. 
Applicant argues that one of ordinary skill in the art would not find it obvious that a composite could be made between the references of Whale and Love.  This argument is not found persuasive as the teachings of Shoseyov is further relied upon as noted in the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant further argues that the prior art teaching of Love, and Whale and Shoseyov do not teaches that different formulations of nanocellulose can control the binding of virus or virus like particles.  This is not found persuasive as no specific structure is claimed, further as described in the specification in a non-limiting definition, binding includes all types of non-covalent and nonionic intramolecular forces, e.g. Van Der Walls, hydrogen bonding and hydrophobic interactions, which will occur in any mixture.  Further this is not found persuasive, as Shoseyov teaches that the nanocellulose and nanoparticles may be used to tune the properties of material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whale (WO2007104990/IDS submitted) in view of Shoseyov (WO2013132491/previously cited) and Love (WO2014045055/IDS submitted).
Regarding claim 1 and the limitation “A nanocomposite material comprising: a) a non-nanocellulose scaffold, wherein the nanocellulose scaffold is a non-virus scaffold and wherein the nanocellulose scaffold comprises a nanocellulose…”,   Whale teaches non-virus scaffolds comprising cellulose and reinforced with fiber in the form of fiber reinforced materials comprising binders used for forming laminate structures (Abstract, Page 1 Ln 1-13, Page 5, Ln 6-15).  Whale teaches this includes microfibrils of cellulose (Page 5 Ln 6-25), as noted in the instant specification, microfibrillated cellulose falls within the scope of nanocellulose (See [0022] of instant USPGPub). 
Whale does not teach the inclusion of nanoparticles or nanoparticles formed from virus like particles or structures in the composite of Whale, nor does Whale teach embodiments in which cellulose with a nano size is used, this however would have been obvious to one of ordinary skill in the art as the inclusion of metal nanoparticles is known in the art as taught by Shoseyov.  
In the same field of endeavor as multilayer laminate materials, Shoseyov teaches that nanocellulose and metal nanoparticles can be added to the surface of laminate materials to tune their properties and mechanical properties resulting in the a reduction in the amount of polymeric material used in the material (Page 1, Last Paragraph-Page 2).  Shoseyov further teaches that the nanocomposite applied to the surface yields superior mechanical properties resulting in less material being needed and thinner composites (Page 9 Last paragraph).  Shoseyov teaches the nanoparticles are present on the surface and not within the polymer material (Page 2).  Shoseyov teaches the particles may be made of metal (Page 6 Third full paragraph-page 8,).
One of ordinary skill in the art would find it obvious that the composite material of Whale could be modified by the addition of nanoparticles and nanocellulose composite of Shoseyov into the layers of Whale, or as additional layers of the multilayer composite, as both are taught in the same field of endeavor as laminate composites and Shoseyov teaches improved mechanical properties for doing so.  One of ordinary skill in the art would be motivated to do so for the benefits described by Shoseyov including improved mechanical properties and the need to use less total material.   One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Shoseyov teaches doing so on similar composite materials, and further teaches embodiments in which the nanoparticle and nanocellulose containing material is added as additional layer. 
Regarding claim 1 and the limitation “b) at least one virus particle or virus-like particle or structure formed from virus components, wherein the at least one virus particle, virus like particle or structure formed from virus component is modified to provide surface displayed functional peptides, whole proteins, or enzymes on the surface of the virus particle, virus like particle or structure,”, Whale and Shoseyov do not teach the use of metal nanoparticles formed via virus like particle structures modified with functional peptides.  This however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor of metal nanoparticles by Love.
In the same field of endeavor Love teaches that metal nanoparticles may be formed using virus like particles or structures (Page 4 Ln 1 -25).  Love teaches the virus like particles may be genetically or chemically modified with functional peptides, including peptides which reduce metal ions (Page 5 Ln 18-28, Page 6 Ln 16-26).  Love teaches the use of virus particle scaffolds improves yields and monodispersal of nanoparticles (Page 4 Ln 1-11, Page 5 Ln 1-10). 
One of ordinary skill in the art would find it obvious that the method of Love could be used to produce the metal nanoparticles in the composite of Whale and Shoseyov, as it is taught in the same field of endeavor as product of nanoparticles and materials.  One of ordinary skill in the art would be motivated to do so for the benefits taught by Love, including improved yield and monodispersity.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Love successfully uses the process to produce metal nanoparticles.  The use of the metal nanoparticles of Love in the composite of Whale and Shoseyov will result in the incorporation of virus or virus like particles of structures which have been modified with functional peptides.  
Regading claim 1 and the limitation, “wherein the at least one virus particle or virus-like particle is bound to the nanocellulose scaffold”, In the resulting material of Whale and Shoseyov and Love, the virus or virus like particles will interact with the nanocellulose, these intramolecular interaction can be considered as being bound, as is evidenced by the description of binding in the instant specification including intramolecular forces such as Van Der Walls, hydrogen bonding and hydrophobic interactions (Page 18 Lin 32-Page 19 Ln 4). 
Regarding claim 4 and the limitation “wherein the nanocellulose material is selected from nanofibrillated cellulose, cellulose nanoparticles and cellulose nanocrystals.” Shoseyov teaches that the nanocellulose may be nanocrystal cellulose or nanofibrillated cellulose (Page 4 Third paragraph).  
Regarding claim 5 and the limitations, and “wherein the nanocellulose scaffold comprises at least one of plant cell components, selected from hemicellulose, pectin, and protein”,  Whale teaches the scaffold comprises cellulosic materials such as cellulose microfibrils (Page 5 Ln 6-25), and that the material is treated to remove a significant amount of hemicellulose and pectin indicating that some of these components remain (Page 17 Ln 15-28, Page 23 Ln 1-7))
Regarding claims 6 and 7 and the limitations, “wherein the nanocellulose scaffold is a 2-dimensional structure selected from a film-like layer, web-like layer, or cross-linked fibre matrix”, and “wherein the nanocellulose scaffold is formed by a first layer of a 2-dimensional scaffold and a second layer of a 2-dimensional scaffold formed over the first layer to form a multi-layer or laminate structure.  ”, Whale teaches that the scaffold may be arranged as a multi layered structure, such as a laminate structure (Page 35 Ln 32-Page 36 Ln 33).  These structures can be considered to comprise film like layers and a web like layers as they are layers that form a multi layer or laminate structure.  Further as the layers comprise microfibril cellulose the layers can be considered to have a web like structure.  See also Figures 2, 6 and 7. 
Regarding claim 8 and the limitation, “wherein the nanocellulose scaffold comprises at least one of carbon fibre, carbon nanotubes, glass fibres, silk fibres, aramid fibres, or natural fibres comprising coir, hemp, flax, jute, wood fibre, sisal, straw, and cellulose”,  Whale teaches that the scaffold comprises reinforcing fibers (Page 4 Ln 13-23, Page 5 Ln 6-15),  which may comprise carbon fibers, carbon nanotubes, hemp, flax, aramid, (Page 7 Ln 16-19).  These fibers include natural fibers.  
Regarding claims 9 and 10 and the limitations, “wherein the nanocellulose scaffold comprises a plurality of cellulose fragments made up of a network of cellulose nanofibres/microfibrils, at least one hydrophilic binder located within the network of cellulose nanofibres/microfibrils and at least one hydrophobic binder arranged to interact with the hydrophilic binders so as to encapsulate the plurality of cellulose fragments” and  “wherein the non-virus scaffold comprises a biocomposite material reinforced with a plurality of fibres wherein the biocomposite material comprises at least one cellulose fragment made up of a network of cellulose microfibrils, at least one hydrophilic binder located within the network of cellulose microfibrils /nanofibers and at least one hydrophobic binder arranged to interact with the at least one hydrophilic binder so as to encapsulate the at least one cellulose fragment.  ”,  Whale teaches that the structure of the fiber reinforced scaffold comprised hydrophilic and hydrophobic binders which have the claimed structure and arrangement (Page 5 Ln 6-Page 6 Ln 16, Page 6 Ln 29-Page 7 Ln 3).
Regarding claims 13-16 and the limitations, “wherein the virus particle or virus-like particle or structure formed from virus protein components is a nanoparticle formed from reduction of metal by the functional peptides on the surface of the virus particle or virus-like particle or structures formed from virus protein components.  ”, “wherein the virus particle, virus-like particle or structure formed from virus protein components or nanoparticle formed therefrom is a plant virus, non-enveloped animal virus or bacteriophage”, “wherein the virus particle, virus-like particle or structure formed from virus protein components or nanoparticle formed therefrom is a plant virus”, and  “wherein the surface displayed peptides are metal binding or reducing peptides capable of binding or reducing metal ions to provide a metallic nanoparticle.”, Love teaches that metal nanoparticles may be formed using virus like particles or structures (Page 4 Ln 1 -25).  Love teaches the virus like particles may be modified with functional peptides, including peptides which bind or reduce metal ions (Page 5 Ln 18-28, Page 6 Ln 16-26).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whale, Shoseyov and Love as applied to claims 1, 4-10 and 12-16 above, and further in view of Whale-2 (WO2013128196/IDS submitted).
Regarding claim 11 and the limitation, “wherein the nanocellulose scaffold comprises cellulose platelets; and the cellulose platelets comprise at least 60% cellulose by dry weight, less than 10% pectin by dry weights and at least 5% hemicellulose by dry weight”,  For a discussion of what Whale, Shoseyov and Love teach, see the above section.  They do not teach the use of cellulose platelets.  This however would have been obvious as the use of cellulose platelets is taught by Whale-2 in the same field or endeavor as microfibrillated cellulose materials.
In the same field of endeavor Whale-2 teaches a process of producing microfibrillated cellulose platelets (Page 3, Ln 29-32, Page 4 Ln 8-Page 5 Ln 5), that have similar properties to other forms of microfibrilated cellulose but have the added benefit of being produced more easily with fewer and gentler steps more economically (Page 4 Ln 36-5 Ln 5).   Whale-2 teaches the platelets comprise at least 60% cellulose by dry weight, less than 10% pectin by dry weights and at least 5% hemicellulose by dry weight (Page 3 Ln 29-32). 
One of ordinary skill in the art would find it obvious that the cellulose platelets of Whale-2 could be used in the nanocomposite of Whale, Shoseyov and Love, as they are taught in the same field of endeavor as cellulosic materials.   One of ordinary skill in the art would be motivated to do so for the benefits taught by Whale-2, such as easier and more economical production.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so the compositions of Whale, Shoseyov and Love are taught to comprise various forms of cellulose.  


Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657